DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15, 20-25 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,747,289 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving using a power cache to compensate/support the primary power source based on the dynamic load exceeds the primary power source requirement. 
Instant Application 16/993,329
U.S Patent 10,747,289 B2
1. A processor-implemented method for power manipulation comprising: coupling a power source across a plurality of data racks to a power load within a datacenter; coupling 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-15, 20, 31, 36 and 37 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Nishtala et al (US Publication 2012/0303993 A1).
Regarding claim 1, Nishtala discloses a processor-implemented method for power manipulation comprising: 
coupling a power source [power supply 108a] across a plurality of data racks to a power load within a datacenter [Fig. 1, paragraph 52: A server system may include any number of servers, power supplies, and/or super capacitors.]; 
coupling a power cache [capacitor 112] to the power load; 
providing power for the power load from the power source [0023-0024: provides power to the server system]; and 
[0037 and figure 5a: in response to current power load is above the threshold (step 517), the first power supply and the capacitor provide power to the server system (step 521)]. 
Regarding claim 2, Nishtala discloses the method of claim 1 wherein the enabling the power cache to provide power to the power load comprises power bursting [0021: an ultra capacitor or a super capacitor may be used to deliver power to a server during a "switch over," e.g., a transition period, to utilizing the redundant power supply. An ultra capacitor or super capacitor may provide power to a server while a redundant power supply is effectively coming on line, and is effectively a reservoir of power that may effectively be tapped during a process of enabling an additional or redundant power supply][0047]. 
Regarding claim 9, Nishitala discloses the method of claim 1 further comprising dynamically allocating power from the power source across the plurality of data racks [Fig. 1, paragraphs 22 and  52: server system]. 
Regarding claim 10, Nishitala discloses the method of claim 9 wherein the dynamically allocating power is based on the set of power policies [0037 and figure 5a: in response to current power load is above the threshold (step 517), the first power supply and the capacitor provide power to the server system (step 521)].
Regarding claim 11, Nishitala discloses the method of claim 9 wherein the dynamically allocating power allocates power across the plurality of data racks based on time-sensitive 
Regarding claim 12, Nishitala discloses the method of claim 1 further comprising coupling a second power source across the plurality of data racks [0022, 0033, 0037-0038, 0047: coupling more power supply]. 
Regarding claim 13, Nishitala discloses the method of claim 12 wherein the power source and the second power source provide 2N redundancy to the power load [0022, 0033, 0037-0038: redundant power supply]. 
Regarding claim 14, Nishitala discloses the method of claim 12 further comprising dynamically allocating power from the power source and the second power source across the plurality of data racks [0022, 0033, 0037-0038: allocating power from power supplies]. 
Regarding claim 15, Nishitala discloses the method of claim 14 wherein the dynamically allocating power from the power source and the second power source is based on the set of power policies [0022, 0033, 0037-0038: allocating power from power supplies].
Regarding claim 20, Nishitala discloses the method of claim 1 further comprising anticipating the power requirements of the power load on a dynamic basis [0025, 0026, 0028, 0031,0035: a power load demand]. 
Regarding claim 31, Nishitala discloses the method of claim 1 wherein the power policies specify regular intervals of time during which the power cache will be enabled and disabled [0042, 0044 and figure 7, enable and disable power cache]. 
Claim 36 is rejected for the same reasons as set forth in claim 1 above. 
Claim 37 is rejected for the same reasons as set forth in claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al (US Publication 2012/0303993 A1), in view of Pincu (US Publication 2006/0082222).
Regarding claim 3, Nishtala does not disclose the method of claim 1 wherein the power policies are propagated from a datacenter controller to group controllers for the plurality of data racks. 
	Pincu discloses the power policies [power budgets or power allocation data] are propagated from a datacenter controller [management module 110] to group controllers for the plurality of data racks [racks] [Fig. 4A] [0069: power manager 320 receives data indicative of a power allocation for power managed module 140 from management module 110] [0076: Management module 110 is further operable to communicate with each power manger 320 of PoE device 420, switch having on board power supply 200 and PoE enabled switch 450 so as to communicate data regarding the priority and to allocate respective power budgets.]  [0100: The power budgets determined are transmitted to power managers 320]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nishitala and Pincu together because they both directed to manage power consumption for the servers. Pincu’s disclosing of the power policies are propagated from a management module 110 to power controllers 320 for the plurality of data racks would allow Nishitala to control each rack power domain independently by each group controller.
Regarding claim 4, Pincu discloses the method of claim 3 wherein the group controllers report operating information to the datacenter controller [0072: The respective power manger 320 is arranged to receive an input from the respective power meter 310, to be in communication with management module 110] [0123: management module 110 communicates with each power manager 320 and receives an indication of power consumption.]. 
Regarding claim 21, Pincu discloses the method of claim 1 further comprising propagating information on the power requirements to the power source [Fig. 4A] [0069: power manager 320 receives data indicative of a power allocation for power managed module 140 from management module 110] [0076: Management module 110 is further operable to communicate with each power manger 320 of PoE device 420, switch having on board power supply 200 and PoE enabled switch 450 so as to communicate data regarding the priority and to allocate respective power budgets.]  [0100: The power budgets determined are transmitted to power managers 320]. 

Regarding claim 23, Pincu discloses the method of claim 22 further comprising controlling the power source according to the power source policy that was set [Fig. 4A] [0069: power manager 320 receives data indicative of a power allocation for power managed module 140 from management module 110] [0076: Management module 110 is further operable to communicate with each power manger 320 of PoE device 420, switch having on board power supply 200 and PoE enabled switch 450 so as to communicate data regarding the priority and to allocate respective power budgets.]  [0100: The power budgets determined are transmitted to power managers 320].
Regarding claim 24, Pincu discloses the method of claim 1 further comprising setting a group policy for the power source and a second power source [Fig. 4A] [0069: power manager 320 receives data indicative of a power allocation for power managed module 140 from management module 110] [0076: Management module 110 is further operable to communicate with each power manger 320 of PoE device 420, switch having on board power supply 200 and PoE enabled switch 450 so as to communicate data regarding the priority and to 
Regarding claim 25, Pincu discloses the method of claim 24 further comprising controlling the power source and the second power source according to the group policy that was set [Fig. 4A] [0069: power manager 320 receives data indicative of a power allocation for power managed module 140 from management module 110] [0076: Management module 110 is further operable to communicate with each power manger 320 of PoE device 420, switch having on board power supply 200 and PoE enabled switch 450 so as to communicate data regarding the priority and to allocate respective power budgets.]  [0100: The power budgets determined are transmitted to power managers 320].
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala et al (2012/0303993 A1), in view of Pincu et al (US Publication 2006/0082222) and in further view of Inui et al (US Publication 2005/0156571 A1). 
Regarding claim 5, neither Nishtala nor Pincu disclose the method of claim 4 wherein the power policies include a power policy for the power cache specifying a maximum duration of drain for the power cache. 
Inui discloses the power policies include a power policy for the power cache specifying a maximum duration of drain for the power cache [0044: A complete discharge time computation unit 530 computes a complete discharge time as an estimate of a length of time required for the process of completely discharging the battery 1078] [0076].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Nishitala and Pincu for the same reasons as disclosed above. It would have further been obvious to one of ordinary skill in the art to implement the teaching of Inui into the disclosure of Nishitala and Pincu. Inui’s disclosing of computing the complete discharge and charge time of the battery would allow Nishitala in view of Pincu to dynamically manage the power consumption for the computing device based on a current battery power available according to discharging time and recharging time of the battery. 
Regarding claim 6, Inui discloses the method of claim 5 wherein the power policies include a power policy for the power cache specifying a maximum duration for charging the power cache [0044: A complete charge time computation unit 540 computes a complete charge time as an estimate of a length of time required for completely charging the battery 1078 from a completely discharged state to a fully charged state] [0076].
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior arts of record do not disclose “The method of claim 6 wherein the power policies specify an AC voltage based on a root-mean-square average voltage.” incorporated with other limitations as claimed in claims 3,4,5,6. 
Regarding claim 8, this claim is objected to allow because it depends on claim 7. 

Pertinent arts 
Humphrey (US Patent 8,067,857 B2) discloses communicatively coupling a load to a first source via a plurality of first power supplies and to a second source via a plurality of second power supplies. The method further includes bi-directionally communicatively coupling a controller to the plurality of first power supplies and to the plurality of second power supplies. The method includes activating a first portion of the plurality of first power supplies to supply power to the load, wherein the controller determines the number ("N") of first power supplies activated, and activating at least one of the plurality of second power supplies to supply power to the load. The method also includes monitoring for at least one fault condition in each of the active first power supplies and in each of the active second power supplies.
Togare (US Publication 2010/0264741) discloses [0029] In an example embodiment, the system load 102 level may be .lamda.. The power supply 100A may be in an active state .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187